DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 11/30/2021 for application number 17/538,893. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-19 are presented for examination.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  the term “the operation weight value” lacks antecedent basis. The Examiner assumes “the operation weight” was intended.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the term “the video main body exists” lacks antecedent basis. The Examiner assumes “a target object exists” (in order to match the language of parent claim 14) was intended.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “[first/second/third] display unit configured to…” in claim 16, “video play unit configured to play…” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “far away” in claims 4 and 12 is a relative term which renders the claim indefinite. The term “far away” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be a matter of opinion as to what “far away” would be.
The term “close” in claim 5 is a relative term which renders the claim indefinite. The term “close y” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be a matter of opinion as to what “close” would be.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of a claim drawn to a computer readable storage medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010). The Examiner notes that paragraph 324 of the specification discusses the “computer readable storage medium,” but does not explicitly define the term as excluding transitory embodiments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al (US 2017/0024110 A1).

In reference to claim 1, Xu teaches a video editing method (method for editing video, para. 0070), comprising: displaying a target video; displaying a target video text in a first video picture area of the target video (video and text are displayed, fig. 6A, para. 0044); and upon detection of a moving operation on the target video text, in the case where it is determined that the moving operation is used for moving the target video text to a second video picture area of the target video, moving the target video text from the first video picture area to the second video picture area for display (user can drag the text from a first area to a second area, fig. 6A-6C, para. 0044-51).

In reference to claim 11, Xu teaches a video playing method (method, para. 0070, for plyaing video, para. 0031), comprising: playing a target video (video may be played, para. 0031-32); and in a playing process of the target video, displaying a target video text in a second video picture area of the target video; wherein the second video picture area is a video picture area to which the target video text is moved from a first video picture area, which is determined in a process of video editing of the target video (during playback, the text will be displayed in the second position where it was dragged to during editing, para. 0044-49).

In reference to claim 16, Xu teaches a video editing apparatus (mobile device for editing video, para. 0020, fig. 1), comprising: a first display unit configured to display a target video; a second display unit configured to display a target video text in a first video picture area of the target video (video and text are displayed, fig. 6A, para. 0044); and a third display unit configured to, upon detection of a moving operation on the target video text, in the case where it is determined that the moving operation is used for moving the target video text to a second video picture area of the target video, move the target video text from the first video picture area to the second video picture area for display (user can drag the text from a first area to a second area, fig. 6A-6C, para. 0044-51).
In reference to claim 17, Xu teaches a video playing apparatus (mobile device for editing video, para. 0020, fig. 1), comprising: a video play unit configured to play the target video of claim 11 (see rejection of claim 11 above).
In reference to claim 18, Xu teaches an electronic device, comprising: a processor; a memory for storing executable instructions (mobile device for editing video, para. 0020, fig. 1); wherein the processor is configured to read the executable instructions from the memory and execute the executable instructions to implement the video editing method of claim 1 (see rejection of claim 1 above).
In reference to claim 19, Xu teaches a computer readable storage medium (memory, para. 0026), wherein the storage medium stores a computer program that, when executed by a processor, causes the processor to implement the video editing method of claim 1 (see rejection of claim 1 above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2017/0024110 A1) as applied to claims 1 and 11 above, and in further view of Tsuruta (US 2021/0042001 A1).

In reference to claim 2, Xu teaches the method of claim 1, wherein the displaying the target video comprises: displaying the target video in a first target interface … (video and text are displayed in interface, fig. 6A, para. 0044).
However, Xu does not explicitly teach wherein the first target interface has a first preset reference line, and the first video picture area and the second video picture area are located on two sides of the first preset reference line.
Tsuruta teaches wherein the first target interface has a first preset reference line, and the first video picture area and the second video picture area are located on two sides of the first preset reference line (see figs. 12A-D, 13A-B, 18A-B: content is on either side of a preset center line).
It would have been obvious to one of ordinary skill in art, having the teachings of Xu and Tsuruta before the earliest effective filing date, to modify the video editor as disclosed by Xu to include the object layout as taught by Tsuruta.
One of ordinary skill in the art would have been motivated to modify the video editor of Xu to include the object layout of Tsuruta because it helps users more easily create object layouts with snapping.
In reference to claim 3, Tsuruta teaches the method according to claim 2, wherein the first target interface further has a first interface boundary line and a second interface boundary line, and the first interface boundary line and the second interface boundary line are respectively located on two sides of the first preset reference line; and wherein an area position of the first video picture area is determined according to the first interface boundary line, and an area position of the second video picture area is determined according to the second interface boundary line (objects are aligned with guidelines, which are interface boundary lines, on either side of the middle line, for example 1204 and 1205 in fig. 12B, para. 0099-0100, lines 1305 in fig. 13B, para. 0102, lines 1804 in fig. 18B, para. 0068).
In reference to claim 4, Tsuruta teaches the method of claim 2, wherein the displaying the target video text in the first video picture area of the target video comprises: in the first video picture area, displaying the target video text in alignment with a first area boundary of the first video picture area, the first area boundary being an area boundary of the first video picture area far away from the first preset reference line; wherein the moving the target video text from the first video picture area to the second video picture area for display comprises: moving the target video text from the first video picture area to the second video picture area; and in the second video picture area, displaying the target video text in alignment with a second area boundary of the second video picture area, the second area boundary being an area boundary of the second video picture area far away from the first preset reference line (objects “snap” to either the left or right guideline, para. 0068, 0098-0100, figs. 12A-D, 13A-B, 18A-B).
In reference to claim 5, Tsuruta teaches the method of claim 3, wherein the target video text is displayed in a video text box; and wherein when the target video text is displayed in the first video picture area, an alignment border of the video text box comprises a first border of the video text box close to the first area boundary, and the target video text is displayed in alignment with the first border; when the target video text is displayed in the second video picture area, the alignment border comprises a second border of the video text box close to the second area boundary, and the target video text is displayed in alignment with the second border (borders of objects snap to and are aligned with the guidelines, para. 0068, 0098-0100, figs. 12A-D, 13A-B, 18A-B).
In reference to claim 6, Tsuruta teaches the method according to claim 5, wherein the method further comprises: detecting a real-time position of a target border of the video text box during movement of the target video text, wherein the target border comprises at least one of the first border and the second border; determining the alignment border in the first border and the second border according to a relative position between the real-time position and the first preset reference line; and displaying the target video text in alignment with the alignment border (based on drag position and the relative position to the center – i.e. on the left page area or right page area – the object may snap to the left or right side guideline, para. 0085-0100, 0042-71, ).
In reference to claim 7, Tsuruta teaches the method according to claim 6, wherein before the determining the alignment border in the first border and the second border according to the relative position between the real- time position and the first preset reference line, the method further comprises: detecting a real-time moving direction of the target video text during the movement; wherein the determining the alignment border in the first border and the second border according to the relative position between the real-time position and the first preset reference line includes: determining the alignment border in the first border and the second border according to the relative position between the real-time position and the first preset reference line and the real-time moving direction (the left or right border of the object is aligned with the guideline during the movement of the cursor, para. 0042-100, figs. 12A-D, 13A-B, 18A-B).

In reference to claim 12, Xu teaches the method of claim 11, wherein the playing the target video comprises: playing the target video in a second target interface … (video and text are displayed in interface, fig. 6A, para. 0044).
However, Xu does not teach wherein the second target interface has a second preset reference line, and the first video picture area and the second video picture area are located on two sides of the second preset reference line; and wherein the displaying the target video text in the second video picture area comprises: in the second video picture area, displaying the target video text in alignment with a second area boundary of the second video picture area, the second area boundary being an area boundary of the second video picture area far away from the second preset reference line.
Tsuruta teaches the second target interface has a second preset reference line, and the first video picture area and the second video picture area are located on two sides of the second preset reference line; and wherein the displaying the target video text in the second video picture area comprises: in the second video picture area, displaying the target video text in alignment with a second area boundary of the second video picture area, the second area boundary being an area boundary of the second video picture area far away from the second preset reference line (objects are aligned with guidelines, which are interface boundary lines, on either side of the middle line, for example 1204 and 1205 in fig. 12B, para. 0099-0100, lines 1305 in fig. 13B, para. 0102, lines 1804 in fig. 18B, para. 0068).
It would have been obvious to one of ordinary skill in art, having the teachings of Xu and Tsuruta before the earliest effective filing date, to modify the video editor as disclosed by Xu to include the object layout as taught by Tsuruta.
One of ordinary skill in the art would have been motivated to modify the video editor of Xu to include the object layout of Tsuruta because it helps users more easily create object layouts with snapping.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2017/0024110 A1) in view of Tsuruta (US 2021/0042001 A1) as applied to claim 5 above, and in further view of Cho et al. (US 2013/0209058 A1).

In reference to claim 8, Xu and Tsuruta do not teach the method according to claim 5, wherein the method further comprises: adjusting a text box size of the video text box by taking the alignment border as a text box fixed axis according to a text size of the target video text.
Cho teaches the method according to claim 5, wherein the method further comprises: adjusting a text box size of the video text box by taking the alignment border as a text box fixed axis according to a text size of the target video text (text box size can be adjusted by changing font size, and the bottom border of the text box remains fixed in the same spot, para. 0071-72, 0091-92, figs. 5A-D, 7A-D).
It would have been obvious to one of ordinary skill in art, having the teachings of Xu, Tsuruta, and Cho before the earliest effective filing date, to modify the alignment as disclosed by Tsuruta to include the size adjustment as taught by Cho.
One of ordinary skill in the art would have been motivated to modify the alignment of Tsuruta to include the size adjustment of Cho because it allows users to resize objects but not lose their alignment (Cho, para. 0007-08).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2017/0024110 A1) as applied to claim 1 above, and in further view of Thakur et al. (US 8,667,406 B1).

In reference to claim 9, Xu does not explicitly teach the method of claim 1, wherein the method further comprises: changing a transparency of the target video text from a first transparency to a second transparency during a movement of the target video text; wherein the first transparency is a transparency before the target video text is moved, and the second transparency is larger than the first transparency.
Thakur teaches the method of claim 1, wherein the method further comprises: changing a transparency of the target video text from a first transparency to a second transparency during a movement of the target video text; wherein the first transparency is a transparency before the target video text is moved, and the second transparency is larger than the first transparency (while dragging, object is displayed with greater transparency, col. 2, line 27 – col. 3, line 27).
It would have been obvious to one of ordinary skill in art, having the teachings of Xu and Thakur before the earliest effective filing date, to modify the dragging as disclosed by Xu to include the transparency as taught by Thakur.
One of ordinary skill in the art would have been motivated to modify the dragging of Xu to include the transparency of Thakur because the user would be able to see the content below the dragged item (Thakur, col. 2, lines 56-59).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2017/0024110 A1) as applied to claim 1 above, and in further view of Brichter et al. (US 9,965,136 B1).

In reference to claim 10, Xu does not explicitly teach the method of claim 1, wherein the moving operation comprises a drag operation on the target video text; wherein the determining that the moving operation is used to move the target video text to the second video picture area of the target video comprises: when the drag operation ends, acquiring a real-time drag position of the drag operation and a real-time drag speed of the drag operation; performing a weighted summation calculation on the real-time drag position and the real- time drag speed to obtain an operation weight of drag operation; and in the case where the operation weight value indicates that the target video text is displayed in the second video picture area, determining that the moving operation is used for moving the target video text to the second video picture area for display.
Britcher teaches the method of claim 1, wherein the moving operation comprises a drag operation on the target video text; wherein the determining that the moving operation is used to move the target video text to the second video picture area of the target video comprises: when the drag operation ends, acquiring a real-time drag position of the drag operation and a real-time drag speed of the drag operation; performing a weighted summation calculation on the real-time drag position and the real- time drag speed to obtain an operation weight of drag operation; and in the case where the operation weight value indicates that the target video text is displayed in the second video picture area, determining that the moving operation is used for moving the target video text to the second video picture area for display (drag speed and location are used to calculate a score for “snapping” an object to a new location, col. 10, lines 1-33).
It would have been obvious to one of ordinary skill in art, having the teachings of Xu and Britcher before the earliest effective filing date, to modify the dragging as disclosed by Xu to include the transparency as taught by Britcher.
One of ordinary skill in the art would have been motivated to modify the dragging of Xu to include the transparency of Britcher because the user would be able to see the content below the dragged item (Thakur, col. 2, lines 56-59).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2017/0024110 A1) in view of Tsuruta (US 2021/0042001 A1) as applied to claim 12 above, and in further view of Choi et al. (US 2018/0241961 A1).

In reference to claim 13, Xu and Tsuruta do not explicitly teach the method of claim 12, wherein the second target interface further has a third interface boundary line, and the third interface boundary line and the second video picture area are located on a same side of the second preset reference line; wherein in the case where the third interface boundary line is located in a non-interface element display area of the target video, an area position of the second video picture area is determined according to the third interface boundary line, and in the case where the third interface boundary line is located in an interface element display area of the target video, the area position of the second video picture area is determined according to a target boundary line corresponding to the third interface boundary line, the target boundary line being located in the non-interface element display area.
Choi teaches the method of claim 12, wherein the second target interface further has a third interface boundary line, and the third interface boundary line and the second video picture area are located on a same side of the second preset reference line (split indicator 50 is a third preset boundary line, which is on the same side as the caption at the bottom of the video, see figs. 4, 5, and 11); wherein in the case where the third interface boundary line is located in a non-interface element display area of the target video, an area position of the second video picture area is determined according to the third interface boundary line, and in the case where the third interface boundary line is located in an interface element display area of the target video, the area position of the second video picture area is determined according to a target boundary line corresponding to the third interface boundary line, the target boundary line being located in the non-interface element display area (see figs. 4, 5, and 11: when the split is lower and the whole video is displayed, the captions are displayed in their normal position at the bottom of the video; however, when the split moves up so it overlaps the video, the captions move up so they are adjacent to the higher split line, para. 0183-0204, 0239-42).
It would have been obvious to one of ordinary skill in art, having the teachings of Xu, Tsuruta, and Choi before the earliest effective filing date, to modify the alignment as disclosed by Tsuruta to include the third boundary as taught by Choi.
One of ordinary skill in the art would have been motivated to modify the alignment of Tsuruta to include the third boundary of Choi because it allows users to more effectively multitask while watching videos (Choi, para. 0002-06).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2017/0024110 A1) as applied to claim 11 above, and in further view of Zhang (US 2019/0394419 A1).

In reference to claim 14, Xu does not explicitly teach the method of claim 11, wherein the target video comprises a plurality of video image frames; wherein, before the displaying the target video text in the second video picture area, the method further comprises: performing target object detection on an image picture of each video image frame in the second video picture area respectively to obtain an object detection result of each video image frame; and wherein the displaying the target video text in the second video picture area comprises: in the case where the object detection result indicates that no target object exists, displaying the target video text corresponding to the video image frame to which the object detection result belongs in the second video picture area.
Zhang teaches the method of claim 11, wherein the target video comprises a plurality of video image frames; wherein, before the displaying the target video text in the second video picture area, the method further comprises: performing target object detection on an image picture of each video image frame in the second video picture area respectively to obtain an object detection result of each video image frame; and wherein the displaying the target video text in the second video picture area comprises: in the case where the object detection result indicates that no target object exists, displaying the target video text corresponding to the video image frame to which the object detection result belongs in the second video picture area (object recognition is performed to find key content, and when the subtitle would overlap the key content in its original display region, the subtitle is moved, if not, they subtitle can remain the original display region, para. 0088-0110, fig. 7).
It would have been obvious to one of ordinary skill in art, having the teachings of Xu and Zhang before the earliest effective filing date, to modify the text as disclosed by Xu to include the object detection as taught by Zhang.
One of ordinary skill in the art would have been motivated to modify the text of Xu to include the object detection of Zhang because it helps avoid subtitles blocking content of interest to a user (Zhang, para. 0003).
In reference to claim 15, Zhang further teaches the method of claim 14, wherein after the performing target object detection on the image picture of each video image frame in the second video picture area respectively to obtain the object detection result of each video image frame, the method further comprises: in the case where the object detection result indicates that the video main body exists, displaying the target video text corresponding to the video image frame to which the object detection result belongs in the first video picture area (object recognition is performed to find key content, and when the subtitle would overlap the key content in its original display region, the subtitle is moved, if not, they subtitle can remain the original display region, para. 0088-0110, fig. 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guarin (US 20090228948 A1) which teaches subtitle positions, and Brinkman (US 20200365188 A1), which image recognition for subtitling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174